Citation Nr: 0313619
Decision Date: 06/23/03	Archive Date: 08/07/03

DOCKET NO. 98-09 953A              DATE JUN 23, 2003

On appeal from the Department of Veterans Affairs Regional Office
in St. Louis, Missouri

THE ISSUES

1. Entitlement to an increased disability rating for chronic
obstructive pulmonary disease (COPD), currently evaluated as 10
percent disabling.

2. Entitlement to an increased disability rating for arthritis of
the cervical spine, currently evaluated as 20 percent disabling.

REPRESENTATION

Appellant represented by: Veterans of Foreign Wars of the United
States

ATTORNEY FOR THE BOARD

Michelle L. Kane, Senior Counsel

INTRODUCTION

The veteran had active military service from September 1976 to
August 1994.

This matter comes before the Board of Veterans' Appeals (Board) on
appeal from a September 1997 rating decision of the Department of
Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri,
which, in pertinent part, denied disability ratings greater than 10
percent for the veteran's service-connected COPD and arthritis of
the cervical spine. While the appeal was pending, a November 2002
rating decision granted a 20 percent rating for the cervical spine
condition, effective March 27, 1997, which was the date the
veteran's claim for an increase was received. This was not a full
grant of the benefits sought on appeal because higher disability
ratings are available under the diagnostic codes pertinent to
cervical spine disorders. Therefore, this issue is still before the
Board. See AB v. Brown, 6 Vet. App. 35 (1993) (After the veteran
has perfected his appeal, a subsequent rating decision awarding a
higher rating, but less than the maximum available benefit, does
not abrogate the pending appeal).

In a February 2000 decision, the Board denied the other issue the
veteran had appealed, which was entitlement to an increased rating
for panic disorder and anxiety. The Board also remanded the COPD
and cervical spine claims for further evidentiary development.
Although the RO complied with the Board's instructions, these
claims are not ready for appellate disposition for the reasons
discussed below.

The Board notes that VACOLS (VA's computerized system of docketing
appeals to the Board) shows an appeal by the veteran of a May 1997
denial of eligibility for vocational rehabilitation (Docket #98-10
592A), which was "merged" with the two issues listed above.
However, the RO did not send the veteran's voc rehab file to the
Board, and there are no documents in his regular claims file
showing such an issue is, in fact, on appeal. If the veteran has an
appeal pending for eligibility for vocational rehabilitation, the
RO should ensure that compliance with the Veterans Claims
Assistance Act of 2000 has been completed, such as that discussed
in the remand below, and then be sure to return the voc rehab file
to the Board along with his claims file.

2 -

[page 3 missing]

Veterans v. Secretary of Veterans Affairs (DAV), Nos. 02-7304, -
7305, -7316 (Fed. Cir. May 1, 2003).

For these reasons, the Board is constrained to remand this case for
compliance with the notice and duty to assist provisions contained
in this law and to ensure the appellant has had full due process of
law.

Due process

In March 2003, the Board sent a letter to the veteran informing him
that the Board would consider whether a higher rating could be
granted for his cervical spine condition under Diagnostic Code
5293. In response, he submitted evidence from the Kansas City
Neurosurgery Group. He did not waive RO consideration of this
evidence, and the DAV case, supra, held that the Board cannot
consider evidence submitted to it without the veteran's waiver of
RO consideration. Therefore, the RO must issue a supplemental
statement of the case that includes consideration of this evidence.

It is unclear why the veteran's cervical spine condition has been
service connected as arthritis. Since his original claim, the
veteran has contended his condition included symptoms such as
tingling of the hands. These are the same symptoms he was treated
for during service, and he was diagnosed with disc disease during
service. He continues to have a diagnosis of disc disease. For
these reasons, when the RO reconsiders this claim, consideration
should be given to Diagnostic Code 5293.

The Board notes that the veteran indicated during his 2001 VA
examination that he was seeing a chiropractor. However, he has not
provided sufficient information to VA to request those records. The
November 2002 SSOC asked him to identify evidence not previously
obtained, which, in his case, would include records from the
unidentified chiropractor. He did not do so. The veteran is hereby
advised that it is his responsibility to provide VA the information
needed to request private treatment records, which includes
competing a form authorizing VA to request these records.

4 -

Accordingly, the case is REMANDED for the following action:

1. The RO must review the claims file and ensure that all
notification and development action required by the Veterans Claims
Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 (2000),
is completed. In particular, the RO should ensure that the
notification requirements and development procedures codified at 38
U.S.C.A. 5102, 5103, 5103A, and 5107, and the duty-to-assist
regulations, found at 66 Fed. Reg. 45,620- 32 (Aug. 27, 2001), are
fully complied with and satisfied. The RO should also notify the
veteran of what evidence, if any, the veteran is to submit and what
evidence VA will obtain. See Quartuccio v. Principi, 16 Vet. App.
183, 187 (2002). Any notice given, or action taken thereafter by
the RO, must comply with the holdings of Disabled American
Veterans, et. al. v. Secretary of Veterans Affairs, Nos. 02-7304, -
7305, - 7316 (Fed. Cir. May 1, 2003).

In particular, this notice should advise the veteran of the need to
identify where he has recently received treatment for his neck or
lung disorders. In particular, he should complete releases so that
the RO can request his treatment records from the Kansas City
Neurosurgery Group and from the chiropractor he mentioned during
his 2001 VA examination. When requesting these records, the RO
should specify that actual treatment notes are needed, to include
results of any diagnostic testing, as opposed to summaries.

- 5 -

All records received in response to the request should be
associated with the claims folder. The RO should proceed with all
reasonable follow-up referrals that may be indicated by the
inquiry. All attempts to obtain records which are ultimately not
obtained should be documented, and in accordance with the VCAA and
38 C.F.R. 3.159, the RO should notify the veteran of the records it
was unable to obtain, briefly explain the efforts made to obtain
such records, and describe any further action that the RO will take
to obtain such records.

2. Upon completion of the above, the RO should thoroughly review
the claims file and take all other proper measures to ensure full
and complete compliance with the duty-to-notify and duty-to-assist
provisions of the VCAA that are specifically germane to the claims
on appeal. If appropriate and necessary, the RO should schedule the
veteran for VA examinations to obtain more current information.

3. Thereafter, the RO should readjudicate these claims with
consideration given to all of the evidence of record, including any
additional evidence obtained by the RO pursuant to this REMAND and
the evidence the veteran submitted to the Board in April 2003. The
readjudication of these claims must be on the merits and with full
compliance with all relevant duty-to-notify and duty-to-assist
provisions of the VCAA, as noted above. The RO should consider
rating the veteran's cervical spine condition under Diagnostic Code
5293 - both the regulation in effect prior to and since September
23, 2002.

6 -

If any benefit sought on appeal remains denied, the RO should
provide the veteran and his representative an adequate supplemental
statement of the case. The supplemental statement of the case must
contain notice of all relevant actions taken on this claim, to
include a summary of the evidence and applicable law and
regulations considered pertinent to the issues currently on appeal.
The RO should then allow the appellant an appropriate period of
time for response.

Thereafter, the case should be returned to the Board for further
appellate review, if in order. The purpose of this remand is to
comply with governing adjudicative procedures. The Board intimates
no opinion, either legal or factual, as to the ultimate disposition
of the remanded issues. The veteran has the right to submit
additional evidence and argument on the matters the Board has
remanded to the RO. Kutscherousky v. West, 12 Vet. App. 369 (1999).

No action is required of the veteran until further notice is
obtained. However, the Board takes this opportunity to advise the
veteran that the conduct of the efforts as directed in this remand,
as well as any other development directed by the RO, is necessary
for a comprehensive and correct adjudication of his claims. 38
C.F.R. 3.655(b). The veteran's cooperation in the RO's efforts is
both critical and appreciated. However, the veteran is further
advised that his failure to report for any scheduled examinations
without good cause may result in a claim being considered on the
evidence now of record or denied.

This case must be afforded expeditious treatment by the RO. The law
requires that all claims that are remanded by the Board of
Veterans' Appeals or by the United States Court of Appeals for
Veterans Claims for additional development or other appropriate
action must be handled in an expeditious manner. See The Veterans'
Benefits Improvements Act of 1994, Pub. L. No. 103-446, 302, 108
Stat. 4645, 4658 (1994), 38 U.S.C.A. 5101 (West 2002) (Historical
and Statutory Notes). In addition, VBA's Adjudication Procedure
Manual, M21-1, Part IV, directs the ROs

- 7 -

to provide expeditious handling of all cases that have been
remanded by the Board and the Court. See M21-1, Part IV, paras.
8.44-8.45 and 38.02-38.03.

BARBARA B. COPELAND 
Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. 7252 (West 2002), only a decision of the Board of
Veterans' Appeals is appealable to the United States Court of
Appeals for Veterans Claims. This remand is in the nature of a
preliminary order and does not constitute a decision of the Board
on the merits of your appeal. 38 C.F.R. 20.1100(b) (2002).

8 - 



